                        THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

WILLIAM SHELTON                                           )
                                                          )
                           Plaintiff,                     )
                                                          )
v.                                                        )              CIV-19-787-R
                                                          )
FNU CRAVEN, et al.,                                       )
                                                          )
                           Defendants.                    )

                                                     ORDER
         Plaintiff, appearing pro se, filed this action pursuant to 28 U.S.C. § 1983, alleging

violation of his constitutional rights. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the

matter was referred to United States Magistrate Judge Gary M. Purcell for preliminary

review. On February 24, 2020, Judge Purcell issued a Report and Recommendation

wherein he recommended that a motion to dismiss filed by Defendants Matthew, Gray, and

Bear be construed as a motion for summary judgment and granted.1 (Doc. No. 27). The

record reflects that Plaintiff has not objected to the Report and Recommendation within the

time limits prescribed therein nor has he sought an extension of time in which to respond.

Accordingly, the Report and Recommendation is hereby ADOPTED IN ITS ENTIRETY

and summary judgment is granted to Defendants Matthews, Gray, and Bear.

         IT IS SO ORDERED this 8th day of April 2020.




1
 Plaintiff was advised of his right to respond to the motion and of Judge Purcell’s intention to convert the motion to
dismiss to a motion for summary judgment. (Doc.No. 23). Although Plaintiff did not respond to the motion, Judge
Purcell considered the merits thereof.
